Citation Nr: 1220478	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-47 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel







INTRODUCTION

The Veteran had active service from October 1965 to October 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, he has tinnitus that is causally or etiologically related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, his tinnitus was incurred as a result of his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will notify a claimant of, and assist him/her in obtaining, evidence necessary to substantiate a claim.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with the issue on appeal, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
II.  Analysis

The law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Here, the Veteran contends that he has tinnitus as a result of his military service.  On his December 2008 application for benefits, he reported that he first experienced tinnitus in service.  

The Board acknowledges that the Veteran's service records are negative for complaints of, or treatment for, to tinnitus.  At the April 2009 VA examination, the Veteran reported exposure to noise in service from aircraft.  He indicated a mild buzz in his left ear, which he first noticed 15 years prior.  The VA examiner opined that it was not as likely as not the Veteran's tinnitus was related to his military service, based on the fact that the Veteran's tinnitus did not begin until many years after service.  The examiner did, however, find it highly likely that the Veteran was indeed exposed to noise while in service.  Also, in the April 2009 rating decision that denied service connection for tinnitus, the Veteran was awarded service connection for bilateral hearing loss, and the RO apparently conceded that the Veteran sustained acoustic trauma in service.  
Upon review of the evidence of record (the VA examiner's negative nexus opinion notwithstanding), the Board finds that, when reasonable doubt is resolved in the Veteran's favor, service connection for tinnitus is warranted.  As previously noted herein, the Veteran has been diagnosed with tinnitus.  Further, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  "[R]inging in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Thus, the Board finds that there is competent and credible lay and medical evidence of a current tinnitus disability.  Additionally, in-service noise exposure has been conceded by the RO.  Thus, the question is one of nexus.  See Davidson, supra.

Although the VA examiner found that it less likely than not that the Veteran's tinnitus is related to service, that opinion was based on the fact that the Veteran reported first noticing a buzzing in his left ear 15 years earlier.  However, on his initial application for service connection, the Veteran reported that the onset of tinnitus was in service.  Further, the RO granted service connection for bilateral hearing loss based on his description of in-service exposure to acoustic trauma while performing his military duties-and because the evidence was at least in equipoise that the hearing loss was noise-induced (i.e., a result of in-service exposure to acoustic trauma).  Indeed, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  The Merck manual of diagnosis and therapy, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  High frequency tinnitus usually accompanies [noise-induced] hearing loss."  Id. at Ch. 85, Inner Ear.  

In October 2009, the VA audiologist provided an addendum to his April 2009 examination report wherein he stated:  "I would call tinnitus a condition rather than a symptom."  The VA audiologist noted that tinnitus often stands on its own and is found in addition to hearing loss and by itself without hearing loss.  The audiologist then reiterated his earlier opinion that, because the Veteran did not report tinnitus beginning until approximately 25 years after service, it was less likely as not that the Veteran's tinnitus was related to his military service.
Importantly, as previously discussed herein, VA has conceded the Veteran's in-service acoustic trauma.  Furthermore, the cited provisions from The Merck Manual confirm that tinnitus usually accompanies noise-induced hearing loss.  In other words, if a veteran has noise-induced hearing loss (as the Veteran here does as a result of his in-service acoustic trauma), that person is likely also to have noise-induced tinnitus.  Importantly, the Board finds that the Veteran's contention that he first experienced tinnitus in service (as noted in his December 2008 claim for service connection for tinnitus) constitutes competent and credible evidence upon which the Board may rely in making its decision.  

In light of the Veteran's earlier contention that he first experienced tinnitus in service, and in consideration of the cited provisions from The Merck Manual, the Board finds that the evidence for, and against, the claim for service connection for tinnitus is at least in approximate balance.  Based on this record, the Board finds that the Veteran's tinnitus is as likely as not the result of his noise exposure in service.  Of particular importance in this regard are the facts that the Veteran's in-service noise exposure has been conceded and that he has provided competent and credible evidence (e.g., assertions) that his tinnitus began in service.  Although the Veteran later stated that he began to experience a buzz in his left ear 25 years after service, the Board finds it plausible that he misunderstood the question asked or was reporting some additional ear symptom.  Based on this evidentiary posture, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


